Citation Nr: 0943384	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine strain, currently evaluated 10 
percent disabling.

2.  Entitlement to service connection for right arm 
disability, to include as secondary to service-connected 
lumbar spine disability.

3.  Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected 
lumbar spine disability.

4.  Entitlement to service connection for head/neck 
disability, to include as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  During the course of the appeal, the Veteran 
moved to Rhode Island; original jurisdiction now resides in 
the Providence, Rhode Island RO.

Procedural history

In a rating decision dated June 1974, the RO granted the 
Veteran's claim of entitlement to service connection for 
lumbar spine strain and assigned a 10 percent disability 
rating.  

In April 2001, the Veteran filed a claim of entitlement to an 
increased disability rating for the service-connected lumbar 
spine strain, as well as, a claim of entitlement to residuals 
of an in-service head injury to include disabilities of the 
right arm, right shoulder, and head/neck.  The Veteran's 
claims were denied in a June 2002 rating decision.  The 
Veteran disagreed with the denials and perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in January 
2003.  

In May 2005, the Veteran presented sworn testimony during a 
personal hearing in Providence, Rhode Island, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

In July 2005, the Board remanded the Veteran's claims for 
further evidentiary and procedural development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in supplemental statements of the case (SSOCs) dated 
February 2006 and May 2006.  In October 2006, the Board again 
remanded the Veteran's claims for additional development.  A 
July 2009 SSOC continued the previous denials.  This matter 
has been returned to the Board for further appellate 
proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

In July 2009, the RO denied the Veteran's claim of 
entitlement to service connection for "lumbar degenerative 
disc disease with degenerative joint disease" as secondary 
to the service-connected lumbar spine strain.  The time for 
initiating an appeal as to this denial has not yet expired 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

Additionally, throughout the course of the appeal, the 
Veteran has contended that he is unable to maintain 
employment as a result of his service-connected disabilities 
and has presented evidence in support of that contention.  
Accordingly, it appears that the Veteran has made an informal 
claim of entitlement to total disability based upon 
individual unemployability due to service- connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To the Board's knowledge, the RO has yet 
to adjudicate this issue.  This matter is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's service-connected lumbar spine strain is manifested 
by pain, muscle spasm, and minimal limitation of motion with 
loss of lateral movement.

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine strain is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed right arm 
disability was caused or aggravated by his military service 
or a result of his service-connected lumbar spine strain.

4.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed right 
shoulder disability was caused or aggravated by his military 
service or a result of his service-connected lumbar spine 
strain.

5.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed head/neck 
disability was caused or aggravated by his military service 
or a result of his service-connected lumbar spine strain.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent disability 
rating, but no higher, for the service-connected lumbar spine 
strain are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected lumbar 
spine strain.  38 C.F.R. § 3.321(b) (2009).

3.  A right arm disability was not incurred in or aggravated 
by the Veteran's active military service, nor is such 
secondary to his service-connected lumbar spine strain.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

4.  A right shoulder disability was not incurred in or 
aggravated by the Veteran's active military service, nor is 
such secondary to his service-connected lumbar spine strain.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

5.  A head/neck disability was not incurred in or aggravated 
by the Veteran's active military service, nor is such 
secondary to his service-connected lumbar spine strain.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected lumbar spine strain in 
excess of the currently assigned 10 percent evaluation.  The 
Veteran also seeks entitlement to service connection for 
disabilities of the right arm, right shoulder, and head/neck 
on both direct and secondary bases.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Stegall considerations

In October 2006, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to send the Veteran and 
his representative a letter requesting information and 
evidence in support of the claims (including notice of the 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006)) 
and to obtain copies of the Veteran's medical treatment 
records from Dr. T.E.H.  The AOJ was also to attempt to 
obtain a clarifying medical opinion from N.B., N.P., or to 
arrange for an updated VA examination.  The AOJ was also to 
determine if the lumbar spine issue should be reclassified to 
include degenerative disc disease and/or degenerative joint 
disease of the lumbar spine.  The claims were then to be 
readjudicated.  

The record indicates that the Veteran was sent the requisite 
VCAA letter in March 2009; the private treatment records 
identified by the Board were associated with the Veteran's 
claims folder.  The Veteran was also afforded a new VA 
examination in February 2007 and March 2008, the reports of 
which have been obtained and associated with the Veteran's VA 
claims folder.  The additionally added evidence will be 
discussed in greater detail below.  A July 2009 RO decision 
determined that the Veteran was not entitled to service 
connection for degenerative disc disease with degenerative 
joint disease of the lumbar spine.  As indicated above, a 
SSOC was issued in July 2009.  Accordingly, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for direct and secondary service 
connection in a VCAA letter dated March 2009.  As to the 
increased rating claim, the Board notes that a March 2003 
letter informed the Veteran of what was required with respect 
to his claim; specifically, "[t]o establish entitlement for 
an increased evaluation for your service connected 
compensation benefits, the evidence must show that your 
service connected condition is worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters.  Specifically, the Veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The March 2009 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The March 2009 VCAA letter specifically requested, "[i]f you 
have any information or evidence that you have not previously 
told us about or given to us, please tell us or give us that 
evidence now."  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until March 2009, 
years after the June 2002 RO decision that is the subject of 
this appeal.  Crucially, the Veteran's claims were 
readjudicated in the July 2009 SSOC, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of his claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  Neither the Veteran nor his representative has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

In Dingess v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the March 
2009 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the July 2009 SSOC, following 
the issuance of the March 2009 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
a veteran:  (1) that, to substantiate a claim, a veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if a veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated October 2008 and March 2009 the Veteran was 
informed that he may submit evidence showing that his 
service-connected disability had increased in severity.  In 
these VCAA letters the Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was provided with specific notice of the applicable 
Diagnostic Codes for the service-connected lumbar spine 
strain in the March 2009 VCAA letter.  

As to the third prong of the holding in Vazquez-Flores, in 
the October 2008 and March 2009 VCAA letters, the RO informed 
the Veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the Veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the October 2008 and March 2009 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice pursuant to Vazquez-Flores.  Further, 
the Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, Social 
Security Administration (SSA) records, the Veteran's 
statements, as well as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was most recently afforded VA examinations in August 
2005, February 2007, and March 2008 as to his service-
connected lumbar spine strain and claimed disabilities of the 
right arm, right shoulder, and head/neck.  The VA examination 
reports reflect that the examiners interviewed and examined 
the Veteran, reviewed his past medical history, including his 
service treatment records, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board further notes that in January 2009 VA attempted to 
provide additional assistance to the Veteran, specifically by 
furnishing another medical examination, but, through no fault 
of VA, those efforts were unsuccessful.  Specifically, the RO 
informed the Veteran that they had requested another 
examination be scheduled, and the VAMC scheduled the 
examination for January 2009.  However, the Veteran failed to 
appear and did not provide an explanation showing good cause 
therefore.

The Court has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims and that any 
further attempts to assist the Veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative and, as 
indicated above, has testified at a personal hearing before 
the undersigned Veterans Law Judge.  The Veteran also failed 
to appear for a VA examination.  He has been amply informed, 
via the Board's October 2006 remand and subsequent 
correspondence from VA, of the need for his appearance at the 
VA examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine strain, currently evaluated 10 
percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Diagnostic codes 
identify the various disabilities.  
See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Schedular criteria

The Veteran filed his increased rating claim in April 2001.  
During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for the period from and after the effective date of the 
regulatory change.  The Board can apply only the former 
regulation to rate the disability for periods preceding the 
effective date of the regulatory change.  However, the former 
rating criteria may be applied prospectively, beyond the 
effective date of the new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with the former and new 
regulatory criteria in the October 2008 letter from the RO as 
well as in the February 2006, May 2006, and July 2009 SSOCs.  
As indicated above, the Veteran and his representative have 
been provided ample opportunity to submit evidence and 
argument following the receipt of the applicable schedular 
criteria.  Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

(i.) The former schedular criteria

Former Diagnostic Code 5295 [lumbosacral strain], provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2009).


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Analysis

Assignment of a diagnostic code

The Veteran's service-connected lumbar spine strain is 
currently rated as 10 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the Spine 
through Diagnostic Code 5237 [lumbosacral or cervical 
strain].  It was formerly rated under Diagnostic Code 5295 
[lumbosacral strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board recognizes that the Veteran is currently diagnosed 
with L5 disc herniation and degenerative disc disease of the 
lumbar spine with radiculopathy.  See, e.g., the VA 
examination dated March 2008 and treatment records from Dr. 
T.E.H. dated April 2006, March 2008.  However, the record 
demonstrates that the RO denied service connection for lumbar 
degenerative disc disease with degenerative joint disease 
including symptoms of radiculopathy and lower extremity 
weakness in a rating decision dated July 2009.  As indicated 
above, the Veteran has not yet expressed disagreement with 
that rating decision and the issue is not currently on 
appeal.  Therefore, the Board will continue to rate the 
Veteran's spine disability as a lumbar spine strain pursuant 
to Diagnostic Code 5237 [lumbosacral or cervical strain] 
under the current schedular criteria and pursuant to 
Diagnostic Code 5295 [lumbosacral strain] under the former 
criteria.  

Schedular considerations

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
Diagnostic Code 5295, to warrant a 20 percent disability 
rating the evidence must show muscle spasm on forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

In this case, the Board finds that the Veteran's lumbosacral 
strain symptomatology most nearly approximates the criteria 
set forth for the assignment of a 20 percent disability 
rating under Diagnostic Code 5295.  .  See 38 C.F.R. § 4.7 
(2009).  

Specifically, private treatment records demonstrate that the 
Veteran reports pain in his lumbar spine with muscle spasms, 
among other symptomatology.  See the treatment records of Dr. 
T.E.H. dated 2006 to 2008.  Additionally, the August 2005 VA 
examiner reported that the Veteran's lateral extension is 
limited to 20 degrees from a standing position, which a loss 
of 10 degrees of lateral spine motion.  See the VA 
examination report dated August 2005.

Accordingly, the Board finds that the criteria for a 20 
percent disability rating under Diagnostic Code 5295 have 
been met.  

The Board has also considered whether the Veteran is entitled 
to a 40 percent rating under Diagnostic Code 5295.  Although 
record shows that the Veteran does have osteoarthritic 
changes of the lumbar spine and forward flexion to 70 degrees 
[see the August 2005 VA examination report], the competent 
medical evidence of record does not document listing of whole 
spine to opposite side or positive Goldthwaite's sign.  
Crucially, abnormal mobility on forced motion is not 
demonstrated by the competent medical evidence.  Both the 
August 2005 and March 2008 VA examiners documented the 
Veteran's normal unaided gait, absence of pelvic tilt, and 
erect posture.  The Veteran was able to heel walk, toe walk, 
and tandem walk without effort at the time of the August 2005 
VA examination.  Additionally, the March 2008 VA examiner 
noted that the Veteran was able to move without impairment 
and easily transferred from the chair to the examining table 
without any difficulty.  Accordingly, the Board finds that 
the Veteran's symptoms do not allow for a 40 percent 
disability rating under the former Diagnostic Code 5295.  

(ii.) The current schedular criteria

As the Board has granted a 20 percent disability rating under 
the former schedular criteria, the Board will consider the 
assignment of a 40 percent disability rating under the 
current schedular criteria.

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  
Specifically, the measured range of forward flexion during 
the Veteran's August 2005 VA examination was 70 degrees, 
nowhere near the required 30 degrees or less.  Notably, 
forward flexion of 90 degrees was documented in the March 
2008 VA examination report.  Indeed, forward flexion of 90 
degrees is considered to be normal.  See 38 C.F.R. § 4.71a, 
Plate V (2009).

The Board observes that ankylosis of the entire lumbar spine 
is not demonstrated in the medical evidence, and the Veteran 
does not appear to contend that his back is ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the Veteran's 
service-connected lumbar spine strain does not warrant a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the spine.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

The Veteran has complained of severe lumbar spine pain with 
incapacitating flare-ups lasting for months.  See, e.g., the 
VA examination report dated February 2007.  However, it is 
clear from the August 2005 and March 2008 VA examination 
reports that the Veteran's pain was taken into consideration 
in measuring range of back motion.  Moreover, the March 2008 
VA examiner specifically noted that no history of flare-ups 
was documented in the Veteran's medical records, nor was 
there evidence of physician ordered bed rest or 
hospitalization for these alleged episodes of incapacitation.  
He concluded, "[i]t would appear that the symptoms of pain 
and disability are in excessive of the objective findings 
noted in the chart." 

Accordingly, the Board finds that there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.  There is no objective evidence of additional 
functional loss associated therewith.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's claim for an increased disability rating was 
filed on April 26, 2001.  Therefore, the relevant time period 
under consideration is from April 26, 2000 to the present.  
The question to be answered by the Board, then, is whether 
any different rating should be assigned for the relevant time 
period under consideration.  

In essence, the evidence of record, to include VA examination 
reports dated August 2005, February 2007, and March 2008, as 
well as, VA outpatient and private treatment reports, 
indicates that the Veteran's service-connected lumbar strain 
symptomatology was manifested by complaints of pain, muscle 
spasms, and minimally impaired range of motion.  After a 
careful review of the record, the Board can find no evidence 
to support a finding that the Veteran's service-connected 
lumbar spine strain symptomatology was more or less severe 
during the appeal period.  Accordingly, the 20 percent rating 
is assigned from April 26, 2000 forward.

Extraschedular consideration

The Veteran has stated that he is unable to work as a result 
of his lumbar spine strain.  See, e.g., the Veteran's letter 
dated July 2007.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes that the Veteran is currently unemployed.  
However, the medical evidence indicates that the majority of 
the Veteran's occupational impairment due to radiculopathy of 
the lower extremities which as been associated with the non 
service-connected degenerative disc disease and non service-
connected diabetes mellitus.  See., e.g., the private 
treatment records of Dr. R.O. dated January 2001 and Dr. 
T.E.H. dated December 2006.  

The Veteran does exhibit functional limitation as a result of 
his service-connected lumbar spine strain and these problems 
may indeed translate into some difficulty with employment.  
However, the extent of his current occupational impairment is 
specifically contemplated by the currently assigned 
disability rating for his lumbar spine strain.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The medical reports do not identify an exceptional or unusual 
clinical picture as a result of the service-connected lumbar 
spine strain.  There is no evidence that the Veteran has been 
frequently hospitalized as a result of this disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 20 percent 
disability rating for the Veteran's service-connected lumbar 
spine strain.  The benefit sought on appeal is therefore 
allowed to that extent.

2.  Entitlement to service connection for right arm 
disability, to include as secondary to service-connected 
lumbar spine disability.

3.  Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected 
lumbar spine disability.

4.  Entitlement to service connection for head/neck 
disability, to include as secondary to service-connected 
lumbar spine disability.

As the resolution of these issues involves the application of 
similar facts to identical law, the Board will address them 
together for the sake of economy.




Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim. See 38 
C.F.R. § 3.303(b) (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran has asserted entitlement to service connection 
for migraine headaches on both direct and secondary bases.  
Accordingly, the Board will address these issues on both 
theories of entitlement.  

As to Hickson/Wallin element (1), the Board initially notes 
that there is no medical evidence to indicate that the 
Veteran is currently diagnosed with a head injury; nor is 
there medical evidence of any such diagnosis during the 
appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) [holding that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim].  
However, the medical evidence of record demonstrates that the 
Veteran is currently diagnosed with degenerative joint 
disease of the right shoulder and right elbow, as well as, 
cervical spondylolisis and cervical disc narrowing.  See, 
e.g., the VA examination report dated August 2005.  
Accordingly, Hickson/Wallin element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records show that he 
was treated for right back and arm pain in February 1974.  
Also, a December 1973 service treatment record documents the 
Veteran's report that he fell and suffered from a bruise to 
the back of the neck.  He was diagnosed with a bruised neck 
and dizziness at that time.  Accordingly, Hickson element (2) 
has been met as to all three claims.  

The Board notes, however, that the Veteran's service medical 
records are pertinently negative for any diagnosis of right 
shoulder, right elbow, or cervical spine arthritis during 
service.  Moreover, there is no indication that any such 
arthritis or degenerative joint disease manifested within the 
one year presumptive period after service.  Indeed, earliest 
cervical spine disability of record was documented in January 
1997, the earliest right shoulder disability in February 
2001, and the earliest right elbow in August 2005.  As such, 
the presumption set forth in 38 C.F.R. 
§ 3.309(a) is not for application.  

With respect to Wallin element (2), it is undisputed that the 
Veteran is currently service-connected for a lumbar spine 
strain.  As such, Wallin element (2) is also met.

Turing to crucial Hickson/Wallin element (3), the competent 
medical evidence of record demonstrates that the Veteran's 
currently diagnosed right arm, right shoulder, and neck 
disabilities are not related to his military service or his 
service-connected lumbar spine strain.  Specifically, as to 
the issue of direct service connection, the August 2005 VA 
examiner interviewed and examined the Veteran, reviewed the 
Veteran's complete claims folder including service treatment 
records, and concluded, "[i]t is less likely than not that 
his injur[ies] to his cervical spine, right shoulder, and 
right arm are related to his military service."  As to the 
issue of secondary service connection, a February 2007 VA 
examiner concluded that the Veteran's cervical spine, right 
shoulder, and right elbow disabilities "are less likely than 
not related to his service-connected low back disability."  
Consistently, a March 2008 VA medical opinion stated, "after 
reviewing other studies and the evidence in the chart, it is 
highly unlikely unless relate[d] to speculation that the neck 
problem is related to the lower back.  Neurologic conduction 
studies clearly identify the nerve problem in the arm as 
related to a carpal tunnel type of thing and not a double-
crushed syndrome as suggested clinically."

The Board assigns the August 2005, February 2007, and March 
2008 VA examination reports significant weight of probative 
value as they appears to have been based upon thorough review 
of the record and thoughtful analysis of the Veteran's entire 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  Moreover, the 
conclusions rendered by the VA examiners appear to be 
consistent with the Veteran's medical history which does not 
document diagnoses of cervical spine, right shoulder, or 
right elbow disabilities for decades after the Veteran's 
military service.  See the private treatment record dated 
January 1997, February 2001, and the VA examination report 
dated August 2005.  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the August 2005, February 2007, and March 
2008 VA examiners.  As was explained in the VCAA section 
above, the Veteran has been accorded ample opportunity to 
present competent medical evidence in support of his claims.  
He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is the claimant's responsibility to support a claim 
for VA benefits].

To the extent that the Veteran and his representative contend 
that his currently diagnosed right shoulder, right elbow, and 
cervical spine disabilities are related to his military 
service or to his service-connected lumbar spine strain, it 
is now well-established that lay persons without medical 
training, such as the Veteran and his representative, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements of the Veteran and his representative offered in 
support of his claims are not competent medical evidence and 
do not serve to establish a medical nexus.

To some extent, the Veteran has argued that he has suffered 
from disabilities of the right shoulder, right elbow, and 
neck on a continuous basis since service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. 
§ 3.303(b), there must be medical evidence on file 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case. 

The Veteran is competent to provide evidence about what he 
experienced; for example, he is competent to report that he 
has experienced certain symptoms such as pain and weakness in 
his neck, shoulder, and arm.  See Washington v. Nicholson, 
21 Vet. App. 191, 195 (2007) [holding that, "[a]s a 
layperson, an appellant is competent to provide information 
regarding visible, or otherwise observable symptoms of 
disability]; see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Buchannan, 451 F. 3d. 1331, 1335 
(2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
As explained above, the Veteran is not competent to diagnose 
any medical disorder or to render an opinion as to the cause 
or etiology of any current disorder, because he does not have 
the requisite medical knowledge or training.    

Crucially, as indicated by the August 2005 and February 2007 
VA examination reports, the clinical evidence record does not 
support the Veteran's contentions that he suffered from 
disabilities of the right shoulder, right arm, or cervical 
spine until decades after service.  As indicated above, the 
earliest diagnosed cervical spine impairment of record was in 
January 1997, the earliest right shoulder diagnosis was in 
February 2001, and the earliest right elbow was in the August 
2005 VA examination report.  Moreover, the Veteran was 
afforded a VA examination in May 1974 and he made no mention 
of any problems with his right shoulder, right arm, or 
cervical spine at that time or for over twenty-five years 
thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson/Wallin element (3) is not met, and the 
Veteran's claims fail on this basis.

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
right shoulder disability, right arm disability, and 
head/neck disability on both direct and secondary bases.  The 
benefits sought on appeal are accordingly denied.












ORDER

An increased disability rating of 20 percent is granted for 
the service-connected lumbar spine strain, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for right arm disability is 
denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for head/neck disability is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


